Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 1 of 17 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 JANE DOE,                                         )
                                                   )
         Plaintiff.                                )
                                                   ) Case No: 1:19-cv-2242
                                                   )
 VS.                                               )
                                                   )
 LEBANON COMMUNITY                                 )
 SCHOOL CORPORATION,                               )
                                                   )
         Defendants.                               )


                            COMPLAINT AND JURY DEMAND

   This cause of action arises from Defendant’s deliberately indifferent response to a student-
   on-student sexual (exploitation) conduct and subsequent sex-based harassment and
   bullying. Defendants’ failure to promptly and appropriately investigate and respond
   subjected Plaintiff to further sexual harassment and a hostile environment, effectively
   denying her access to educational opportunities. This action alleges violations of Title IX
   and the denial of equal protection of the laws under the Fourteenth Amendment to the U.S.
   Constitution.

          Plaintiff, Jane Doe,1 by and through her attorneys, HOCKER & ASSOCIATES,

   LLC, by Brett E. Osborne, hereby files the following Complaint against Defendant as

   captioned above.


                              I. JURISDICTION AND VENUE

          1. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

              § 1331, which gives district court’s jurisdiction over all civil actions arising

              under the Constitution, laws, and treaties of the United States.

          2. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 2 of 17 PageID #: 2



           which gives district courts original jurisdiction over (a) any civil action

           authorized by law to be brought by any person to redress the deprivation,

           under color of any State Law, statute, ordinance, regulation, custom or usage,

           of any right, privilege or immunity secured by the Constitution of the United

           States or by any Act of Congress providing for equal rights of citizens or of all

           persons within the jurisdiction of the United States; and (b) any civil action to

           recover damages or to secure equitable relief under any Act of Congress

           providing for the protection of the civil rights.

        3. Plaintiff brings this action to redress a hostile educational environment

           pursuant to Title IX of the Education Amendments of 1972, 20 U.S.C.

           § 1681(a), as more fully set forth herein.

        4. This is also an action to redress the deprivation of Plaintiff’s constitutional

           rights under the Fourteenth Amendment of the United States Constitution

           pursuant to 42 U.S.C. § 1983.

        5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all

           defendants reside or resided in this district and the events giving rise to the

           claims occurred in this district.

                                    II. THE PARTIES

        6. Plaintiff is a female and was a minor until she turned eighteen (18) in

           December 2018.

        7. At all material times Plaintiff was a resident of the County of Boone, State

           of Indiana.

        8. At the time of events complained of herein, Plaintiff was a student attending a

           middle and high school within the Defendant LEBANON COMMUNITY
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 3 of 17 PageID #: 3



           SCHOOL CORPORATION (“LCSC”).

        9. The Defendant is a public educational institution located in the County of

           Boone, State of Indiana.

        10. At all material times, John Doe was a student attending a LCSC School(s).

                       III. APPLICABLE LAW AND POLICY

        11. Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C.

           § 1681(a), states that

               No person in the United States shall, on the basis of sex, be excluded
               from participation in, be denied the benefit of, or be subjected to
               discrimination under any education program or activity receiving
               Federal financial assistance. . . .

        12. Title IX is implemented through the Code of Federal Regulations. See 34

           C.F.R. Part 106.

        13. 34 C.F.R. § 106.8(b) provides:

                . . . A recipient shall adopt and publish grievance procedures
                providing for prompt and equitable resolution of student and
                employee complaints alleging any action which would be
                prohibited by this part.
        14. In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the

           United States Supreme Court recognized that a recipient of federal educational

           funds intentionally violates Title IX, and is subject to a private damages action,

           where the recipient is “deliberately indifferent” to known acts of teacher-

           student discrimination.

        15. In Davis v. Monroe County Board. of Education, 526 U.S. 629 (1999), the

           United States Supreme Court extended the private damages action recognized

           in Gebser to cases where the harasser is a student, rather than a teacher.

        16. Davis held that a complainant may prevail in a private Title IX damages

           action against a school district in cases of student-on-student harassment
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 4 of 17 PageID #: 4



           where the funding recipient is

             a. deliberately indifferent to sexual harassment of which the recipient
             has actual knowledge, and
             b. the harassment is so severe, pervasive, and objectively offensive
             that it can be said to deprive the victims of access to the educational
             opportunities or benefits provided by the school.

           Davis, 526 U.S. at 1669–76.

        17. The Fourteenth Amendment to the United States Constitution provides in

           pertinent part that no State shall “deny to any person within its jurisdiction the

           equal protection of the laws.” U.S. Const. amend. XIV, § 1.

        18. I.C. 20-23-8, as may be amended from time to time, provides for Student

           Discipline procedures, including, but not limited to, Bullying (I.C. 20-33-8-

           0.2), Duty and Powers of School Corporation to supervise and discipline

           students (I.C. 20-33-8-8, Disciplinary powers of teachers and school staff

           members (I.C. 20-33-8-9), Disciplinary powers of principals (I.C. 20-33-8-10),

           Disciplinary powers of superintendents and administrative staff members (I.C.

           20-33-8-11), Discipline rules prohibiting bullying required (I.C. 20-33-8-13.5),

           Grounds for suspension or expulsion (I.C. 20-33-8-14), unlawful activity by

           student (I.C. 20-33-8-15), and Additional disciplinary actions authorized (I.C.

           20-33-8-25), that must be complied with by LCSC.

        19. The Defendant, through its Board of Trustees, adopted Bylaws and Policies,

           which include Anti- harassment (4362), Anti-bullying policies (5517.01),

           Personal Communications Devices (5136), Important Notice to Students and

           Parents Regarding Cell Phone Content and Display (5136.02), Student Sexual

           harassment (5517.02), Search and Seizure (5771) and Computer Technology

           and Networks (7540) and a School Handbook, that were applicable at the time
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 5 of 17 PageID #: 5



            of the events complained of herein.

                            IV.      COMMON ALLEGATIONS


        20. At all material times, LCSC was receiving federal funding, as contemplated

            by Title IX, 20 U.S.C. § 1681, et seq.

        21. Defendant, inter alia, through its Board of Trustees, implemented and executed

            policies and customs in regard to the events that resulted in the deprivation of

            Plaintiff’s constitutional, statutory, and common-law rights.

        22. Defendant is responsible for ensuring that all its employees are properly

            trained and supervised to perform their jobs.

         23. Defendant is responsible for the acts and omissions of its employees and

            trustees.

        24. At the time of the initial incidents that gave rise to the events complained

            of herein, Plaintiff was a 12-year-old, 7th grade student at Lebanon Middle

            School (“LMS”).

        25. At the time of the initial incidents that gave rise to this action, student “John

            Doe” was in his freshman year at Lebanon High School and was a prominent

            athlete at Lebanon High School, and his father was a teacher/coach employed

            by Defendant.

        26. In August, 2014, John Doe, while participating in a LCSC sanctioned and

            supported event (football camp), coerced the 12 year old Plaintiff into

            providing nude images, via electronic device, while he was at the event, and

            kept and shared those images with other students.

        27. Thereafter, the Plaintiff’s parents reported the incident to the Lebanon

            Police Department (for, inter alia, dissemination of child pornography),
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 6 of 17 PageID #: 6



           who in turn notified Defendant.

        28. Defendant relied on the Police Investigation and/or other governmental agency

           investigations, and conducted a cursory investigation, if any at all, into the

           matter; however, Jane Doe and her family were never contacted or interviewed,

           and Jane Doe or her parents were not advised of the outcome of any

           investigation(s), including any punishment or the discovery of additional videos,

           despite actual knowledge of additional videos, or the status of the known

           video(s).

        29. The Defendant, through its employees, knew that said event(s) were continuing

           to hold the attention of the student body.

        30. To the best of Plaintiff’s understanding, Defendant kept no notes from any

           interviews of any investigation, if one was conducted, and did not punish any

           student nor review or confiscate any videos. Furthermore, as later discovered, the

           alleged video(s), as well as other salacious video of the Plaintiff, which were know

           by Defendant but not disclosed to Plaintiff or her parents, were maintained by

           students and not requested, demanded to be removed or even investigated by

           Defendant.

        31. Thereafter, Defendant placed the Plaintiff in a school activity coached

           and supervised by a parent of the male student involved in the video

           event(s).

        32. On or about March 7, 2016, several students, while in class at Defendants’ High

           School on their unauthorized electronic devices, were in possession of and sharing

           videos depicting the Plaintiff in sexual situations, and that said videos were done

           at or near the time of the 2014 video(s).
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 7 of 17 PageID #: 7



        33. In response to the foregoing, Defendants indicated they would not conduct a

           thorough investigation, but rather would defer to the police and/or other

           governmental Investigation(s) of the matter, and then failed and/or refused to

           reveal the results of their or any investigative outcome, including punishment, to

           the Plaintiff or Plaintiff’s parents.

        34. After Plaintiff and her parents complained of inappropriate sexual harassment and

           bullying, the student body, as well as parents and friends, continued to verbally

           and physically harass and frighten Plaintiff as she moved in and out of classrooms,

           through hallways, and around the Defendant’s campus, including in the gym, and

           athletic fields, both during and after school.

        35. Students noted that John Doe appeared not to have been disciplined and

           concluded that Plaintiff was lying or exaggerating regarding the sexual

           conduct.

        36. Students began to sexually harass Plaintiff on the internet as well as in school.

        37. Other students posted vulgar, demeaning, derogatory and harassing messages

           to and about Plaintiff on social media.

        38. The electronically transmitted harassment questioned Plaintiff’s integrity,

           and sexual behavior, and her character for bringing the events to the attention

           of school officials.

        39. Plaintiff’s mother continually reported the bullying and harassment to

           Defendant.

        40. The continual and vicious bullying and harassment caused Plaintiff to

           withdraw from other students and the academic environment.

        41. The Defendant, through its employees, told Plaintiff and Plaintiff’s parents
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 8 of 17 PageID #: 8



           that they would not further investigate the electronically stored and distributed

           sexually explicit material because such investigation was not permitted.

        42. The Defendant’s decision not to investigate the electronically stored

           harassment material is contrary to Defendant’s Bylaws and Policies and

           Title IX.

        43. On numerous occasions using telephone, email, and personal meetings

           throughout, Plaintiff’s parents advised Defendant’s employees of hostility

           Plaintiff was confronting in school. They asked the Principal and Student

           Resource Officer on multiple occasions to make changes to ensure that the

           harassment and bullying of Plaintiff would stop, that she would have a safe

           educational environment, and that her education could continue without

           disruption.

        44. Defendant’s responsive action was limited to telling Plaintiff to document

           ongoing and future problems by reporting future incidents and making a note

           of any witnesses.

        45. Each time Plaintiff documented and reported ongoing problems to Defendant,

           Defendant took no remedial measures, despite having notice that Plaintiff

           continued to experience sex-based harassment and bullying in school.

        46. Plaintiff’s parents raised as a possibility that the Defendant could enforce its

           existing sports code of conduct, which policy revoked student athletes’ privilege

           of playing sports under situations such as those set forth herein.

        47. Because Defendant never investigated, properly or at all, Plaintiff’s allegations

           and never notified her of any responses by John Doe, or the students accessing the

           subject sex-based videos, Plaintiff never had the opportunity to rebut those
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 9 of 17 PageID #: 9



           attacks/allegations.

        48. On information and belief, Defendant “negotiated away,” at Plaintiff’s expense,

           the school’s compliance with its statutory responsibility under Title IX and

           constitutional rights impropriety.

        49. Defendant refused to provide any investigative findings to Plaintiff or

           Plaintiff’s parents, and never notified them of any appellate recourse.

        50. Plaintiff’s personal damages include those arising from her psychological distress,

           loss of standing in her community, and damage to her reputation.

        51. Plaintiff suffered sex-based harassment and bullying that was severe, pervasive, and

           objectively offensive.

        52. The sex-based harassment and bullying deprived Plaintiff of access to

           the educational opportunities or benefits of the school.

        53. Defendants had the authority to take remedial action to correct the sex-based

           harassment and bullying.

        54. Defendants had actual knowledge of the sex-based harassment.

        55. Defendants responded with deliberate indifference to the sex-based

           harassment.

        56. Plaintiff became afraid to stay after school to get help from teachers as

           she had previously done and withdrew from attending after school

           events.

        57. Plaintiff found it difficult to concentrate in the classroom and frequently

           became tearful and left class.

        58. Instead of staying in class to receive instruction, Plaintiff spent hours of

           each school day trying to avoid class and other activities.
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 10 of 17 PageID #: 10



          59. Plaintiff required mental health counseling for depression and anxiety to cope

             with the stress of attending LCSC middle and high schools while being

             harassed and bullied.

          60. Plaintiff’s grades dropped.

          61. When Plaintiff realized that John Doe would be continuing in Defendant’s

             School with little to no discipline or change in his boundaries for her protection,

             she was forced to leave the school to avoid the continuing hostile environment.

          62. The Defendant’s response was such that future students in Plaintiff’s

             circumstances would be chilled from reporting sexual harassment.

          63. As a direct and proximate result of the harassing and bullying educational

             environment created by Defendants’ deliberately indifferent response to the

             sexual conduct and subsequent harassment and bullying, as well as violations

             of her Fourteenth Amendment rights, Plaintiff has suffered and continues to

             suffer psychological damage, emotional distress, loss of standing in her

             community, and damage to her reputation, and her future relationships have

             been negatively affected.

          64. Plaintiff has required ongoing counseling to address her depression and

             anxiety caused by Defendant’s conduct and the resulting harassing/bullying

             educational environment.

          65. Plaintiff has been deprived of a normal childhood education due to

             Defendant’s conduct and the resulting educational environment.

          66. Plaintiff has been damaged by missed educational opportunities and her

             future earning capabilities have been damaged by Defendant’s conduct and

             the resulting hostile educational environment.
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 11 of 17 PageID #: 11




                                            COUNT I
                                  VIOLATION OF TITLE IX
                          AS TO DEFENDANT (20 U.S.C. § 1681, et seq.)
                              (The School’s Deliberate Indifference
                                to Alleged Sexual Harassment &
                                            Bullying)

              Paragraphs one through 66 are incorporated by reference as if stated in full
    herein.
              67. The sex-based harassment and bullying articulated in the Plaintiffs’ General

                 Allegations was so severe, pervasive, and objectively offensive that it deprived

                 Plaintiff of access to educational opportunities or benefits provided by the school.

              68. The Defendant created and/or subjected Plaintiff to a hostile educational

                 environment in violation of Title IX of the Education Amendments of 1972, 20

                 U.S.C. § 1681(a) (“Title IX”), because

                    a. Plaintiff was a member of a protected class (female);

                    b. she was subjected to sexual harassment and bullying in the form of a

                    sexual based conduct by other student(s);

                    c. she was subjected to harassment and bullying based on her sex; and

                    d. she was subjected to a hostile educational environment created by the

                    Defendant’s lack of policies and procedures and failure to properly

                    investigate and/or address the sexual conduct and subsequent harassment

                    and bullying.

              69. Defendant had actual knowledge of the sexual conduct and the resulting

                 harassment and bullying of Plaintiff created by its failure to investigate and

                 discipline John Doe, and subsequent viewers and distributors of said

                 inappropriate videos on school premises or during school events, in a timely
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 12 of 17 PageID #: 12



             manner and consistent with its own policy and federal and state law.

          70. The Defendant’s failure to promptly and appropriately respond to the alleged

             sexual harassment and bullying resulted in Plaintiff, on the basis of her sex,

             being excluded from participation in, being denied the benefits of, and being

             subjected to discrimination in the District’s education program in violation of

             Title IX.

          71. Defendant failed to take immediate, effective remedial steps to resolve the

             complaints of sexual harassment and bullying, instead acted with deliberate

             indifference toward Plaintiff.

          72. Defendant persisted in its actions and inaction even after it had actual

             knowledge of the harm suffered by Plaintiff.

          73. Defendant engaged in a pattern and practice of behavior designed to discourage

             and dissuade students and parents of students who had been sexually harassed

             and bullied from seeking prosecution and protection and from seeking to have

             sexual assaults from being fully investigated.

          74. This policy and/or practice constituted disparate treatment of females and had

             a disparate impact on female students.

          75. Plaintiff has suffered emotional distress and psychological damage, and her

             character and standing in her community have suffered from the harassment

             fostered as a direct and proximate result of Defendant’s deliberate

             indifference to her rights under Title IX.
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 13 of 17 PageID #: 13



                                             COUNT II
                                        1983 VIOLATION AS TO
                                       DEFENDANT (42 U.S.C. § 1983)

            Paragraphs one through 75 are hereby incorporated by reference as if set forth in

    full herein.

            76. Under the Fourteenth Amendment, Plaintiff had the right as a public school

                   student to personal security and bodily integrity and Equal Protection of

                   Laws.

            77. Defendant, through its employees, subjected Plaintiff to violations of her right to

                   personal security and bodily integrity and Equal Protection of Laws by: failing to

                   investigate John Doe and other students misconduct; failing to appropriately

                   discipline said students; failing to adequately train and supervise; and manifesting

                   deliberate indifference to the sexual harassment and bullying and ongoing

                   harassment of Plaintiff by other students, including John Doe.

            78. Defendant has and/or had unconstitutional customs or policies of:

              a. Failing to investigate evidence of criminal and tortious misconduct against

                     its students in the nature of violations of their right to personal security and

                     bodily integrity and;

              b. Failing to adequately train and supervise employees with regard to maintaining,

                     preserving and protecting students from violations of their right to personal

                     security, bodily integrity, and Equal Protection of the Laws.

            79. On information and belief, Defendant has followed these unconstitutional customs

                   and policies not only with regard to Plaintiff but also with regard to criminal and

                   tortious misconduct committed against other students.

            80. Defendant’s policies and/or practices constituted disparate treatment of females and
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 14 of 17 PageID #: 14



                   had a disparate impact on female students.

            81. Plaintiff has suffered emotional distress and psychological damage, and her

                   character and standing in her community have suffered from the harassment

                   fostered as a direct and proximate result of Defendant’s deliberate indifference to

                   her rights under the Fourteenth Amendment.




                                COUNT III
           MONELL LIABILITY FOR FAILURE TO TRAIN AND SUPERVISE
                    AS TO RESPONSE TO SEXUAL ASSAULT
                      AS TO DEFENDANT (42 U.S.C. § 1983)

            Paragraphs one through 81 are hereby incorporated by reference as if set forth in

    full herein.

            82. Defendant’s employees were “state actors” working for Defendant, a federally

                   funded school system.

            83. Defendants employees acted under “color of law” when refusing to

                   respond to Plaintiff’s claims, as aforesaid.

            84. Defendants employees failed to preserve Plaintiff’s constitutional right to

                   equal protection as guaranteed by the Fourteenth Amendment.

            85. Under the Equal Protection Clause of the Fourteenth Amendment, Plaintiff

                   had the right to equal access to an educational environment free from

                   harassment and discrimination.

            86. Defendant’s employees should have known that their response to sexual

                   allegations must comply with federal law, particularly as outlined in Title

                   IX’s published and widely promulgated implementing regulations.

            87. Defendants violated Plaintiff’s right to equal access by:
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 15 of 17 PageID #: 15



              a. Failing to take immediate and appropriate action to investigate or

                 otherwise determine what occurred once informed of possible sexual

                 harassment and sexual bullying;

                 b. Failing to take prompt and effective steps to end the sexual harassment

                 and sexual bullying, prevent its recurrence, and address its effects, whether

                 or not the sexual violence is the subject of a criminal or other governmental

                 agency investigation(s);

                 c. Failing to take steps to protect the Plaintiff as necessary, including

                 interim steps taken prior to the final outcome of the investigation;

                 d. Failing to provide a grievance procedure for students to file complaints of

                 sexual harassment/bullying. The procedures must include an equal opportunity

                 for both parties to present witnesses and other evidence and the same appeal

                 rights;

                 e. Failing to use a preponderance of the evidence standard to resolve complaints

                 of sex discrimination, including harassment and bullying, in grievance

                 procedures; and

                 f. Failing to notify both parties of the outcome of the complaint.

          88. Defendant violated Plaintiff’s Fourteenth Amendment right to equal protection

             by failing to properly train and supervise its employees as to these mandated

             investigative requirements.

          89. These policies and/or practices constituted disparate treatment of females

             and had a disparate impact on female students.

          90. Defendants’ actions and lack of actions were the proximate cause of Plaintiff’s

             emotional distress and psychological damage, and her character and standing
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 16 of 17 PageID #: 16



              in her community have suffered from the harassment fostered as a result of

              Defendant’s deliberate indifference to her right to equal protection under the

              Fourteenth Amendment.

           WHEREFORE, Plaintiff respectfully requests judgment in her favor and against

    Defendant as follows:

           A. Compensatory damages for Plaintiff’s psychological and emotional distress

    and damages, loss of standing in her community, damage to her reputation, and her

    family’s unreimbursed out of pocket expenses incurred in response to these

    circumstances;

           B. Punitive damages;

           C. Statutory interest;

           D. Costs; and

           E. Reasonable attorney fees.

                                          JURY DEMAND

           Now Comes the Plaintiff, Jane Doe, by and through her attorneys, HOCKER &

    ASSOCIATES, LLC, and demands a trial by jury.

                                                HOCKER & ASSOCIATES, LLC

                                                /s/ Brett E. Osborne

                                                Brett E. Osborne
                                                Counsel for Plaintiff Jane Doe
                                                6626 E. 75th Street, Suite 410,
                                                Indianapolis, IN 46250

    Dated: June 5, 2019
Case 1:19-cv-02242-RLY-MJD Document 1 Filed 06/05/19 Page 17 of 17 PageID #: 17




                                 CERTIFICATE OF SERVICE

  I hereby certify that on June 5, 2019, a copy of the foregoing Complaint, Notice of Appearance
  and Civil Summons were mailed by first-class U.S. Mail, postage prepaid, and properly
  addressed to the following:

        Lebanon Community School Corporation
        1810 N Grant St.
        Lebanon, IN 46052




                                                 HOCKER & ASSOCIATES, LLC
                                                 /s/ Brett E. Osborne

                                                 Brett E. Osborne
                                                 Counsel for Plaintiff Jane Doe
                                                 6626 E. 75th Street, Suite 410,
                                                 Indianapolis, IN 46250
